 
[logo.jpg]

TECHNO-COMMERCIAL AGREEMENT
 
BETWEEN
 
CLENERGEN CORPORATION
 
AND
 
BIOMASS 2 BIOPOWER (QA) LIMITED
 
AND
 
ENHANCED BIOFUELS AND TECHNOLOGIES PRIVATE LIMITED
 
JUNE 2ND  2010
 

--------------------------------------------------------------------------------

[logo.jpg]
 
TECHNO-COMMERCIAL AGREEMENT
 
Dated June 2nd 2010This Agreement by Biomass2Biopower (QA) Limited, a Company
incorporated in Tamilnadu, with registered address at, 5/10 C Alankar Garden, GN
Mills post, Coimbatore 641 029 India and Enhanced Biofuels and Technologies
Private Limited, a Company incorporated in Tamilnadu, with registered address
at, 5/10 C Alankar Garden, GN Mills post, Coimbatore 641 029 India (hereinafter
referred to as B2B)
 
AND
 
Clenergen Corporation, a Company registered in the State of Nevada, USA and
registered address at Bath House, 8 Chapel Place, London EC2A 3DQ (hereinafter
referred to as CC).
 
ARTICLE 1 –PURPOSE OF AGREEMENT:
 
WHEREAS, B2B is in the business of the production and sale of cloned varieties
of Melia dubia and micro propagated tissue cultures of the same and undertakes
plant science research and development, biotechnology to Melia dubia and
providing consultancy for establishment and implementation of “Energy crop
Plantations” for maximising the growth and biomass yield potential.
 
WHEREAS, CC is in the business of the cultivation of feedstock/biomass for use
in gasification, Combustion Steam, Hydrocarbon, Anaerobic Digestion and
Pelleting processes for the purpose of producing electricity, Hydrocarbon Fuel,
Pellets and compost and licensing of technology used in the production of
feedstock and power generation
 
WHEREAS, CC for the purposes of cultivation of the feedstock and generation of
158 MW/h from 10 projects under agreement in India, Philippines, Ghana, Guyana,
and downstream South Africa and Tanzania, have entered into commercial
relationships with both captive end users and land owners for securing
sufficient land in order to supply biomass for its power projects
 

--------------------------------------------------------------------------------

[logo.jpg]
 
WHEREAS, B2B are experienced in the field of cloning, micro propagation,
fertilisers, pesticides, biotechnology, and microbiology for energy crop
plantations and intend to establish clonal farms and biotechnology laboratories
for the production of Melia dubia saplings
 
WHEREAS, B2B has been appointed by CC as a supplier of Melia dubia clones and
micro propagated planting materials, fertilisers, pesticides and advisors to
perform research, development into improvements in yield and performance of
Melia dubia. B2B warrants that it has the legal right to any and all
intellectual property rights that arise from clonal varieties of mother stock of
Melia dubia and/or pesticides and fertilizers supplied to CC
 
WHEREAS, B2B entered into a Memorandum of Agreement with Clenergen Corporation
on October 6th 2009 of which the terms of such have been incorporated under this
Agreement and shall otherwise be considered Null and Void.
 
ARTICLE 2: ELEMENTS OF THE AGREEMENT
 
B2B will provide Melia dubia clones and  micro propagated planting materials,
plant science, research, development and agronomy management services for
assistance with the implementation of plantations of Melia dubia under a scope
of work as “detailed in schedule 1, subject to the terms and conditions
contained herein:
 
TECHNICAL PROGRAMS
 
2.1.1
CC will sub lease 20 acres of land, commencing Spetember 1st 2010, located at
NGO colony, Coimbature (12 acres) and Karumbuthottam, Coimbature (8 acres)  for
a minimum period of 5 years that is currently leased by B2B and located within
5km from its R&D laboratory in Coimbatore. The purpose will be to establish a
clonal evaluation farm and for the  supply of mother stock for CC energy crop
plantations. B2B will be responsible for sourcing varieties of Melia dubia for
the clonal farm, testing of pesticides and fertilizers and overall agronomy,
measurements, layout, signage and  maintenance of the site . The sub lease is
attached hereto as Appendix A.

 

--------------------------------------------------------------------------------

[logo.jpg]
 
2.1.2
CC and B2B will share equally  the monthly budget for the clonal farm and will
retain equally all rights to the clones cultivated from the  20 acre site, from
which mother stock will be produced for CC’s energy crop plantationsr both local
and for export market.. B2B will be responsible to supply a monthly report on
all data associated to the evaluation farm and varieties of Melia dubia species
sourced for biometric observation.

 
2.1.3
CC and B2B will retain equal ownership rights to the clones produced from Melia
dubia for the country of India. B2B will be allowed to micro propagate and
distribute the new variety to the clients other than CC only after fulfilling
the commitments of CC  by paying a royalty to CC,. B2B agrees to provide CC with
details of its corporate clients periodically, for the purpose of seeking
pre-approval for the intended supply of saplings and inputs.

 
2.1.4
B2B will select specific clones from the mother stock of Melia dubia, for the
purpose of CC conducting laboratory tests of The Tree Adaption Process
(Polyploidisation), for the purpose of producing a new variety of Melia dubia
biomass feedstock suitable to be cultivated under the climatic and soil
conditions of the lands identified in schedule 1.

 
2.1.5
 
2.1.6
All parties acknowledge that no Genetic Engineering will be performed during the
laboratory tests of any and all species of tree and/or grass.

 
2.1.7
 
2.1.8
Branding

 
Products purchased by CLENERGEN will be branded with the CLENERGEN logo and
display B2BP.
 
2.1.9
CC will invest in the cost of renovating the existing building structures
located on the Komangalam site, Tamilnadu, for the purpose of establishing a
production and manufacturing supply centre for Melia dubia pesticides and
fertilizers. B2B will be responsible for the design of the pesticides and
fertilizers to be manufactured at the facility.

 

--------------------------------------------------------------------------------

[logo.jpg]
 
B2B and CC jointly own  all IP rights associated with the design of fertilisers
and pesticides produced from the facility. B2B will be responsible to mass
produce the out comes of the designed Biofertilizer and Biocontrol agent for CC’
use. In the event that CC’s requirements are met and that there is surplus
manufacturing capacity available at the facility, B2B and/or CC can elect to
sell these products to a third party. For clients of either party, a royalty
of  of 10%will be paid to CC.
 
COMMERCIAL TRIALS
 
2.1.10
B2B will be required to supply  85,000 Melia dubia clones as per Schedule 1 in
view of conducting trials in India and 337,500 for shipment abroad. Saplings
will be supplied in poly bags for domestic planting in India and in net
pots  for export outside of India.  CC will be responsible for the costs
associated with the shipping and delivery of the Melia dubia clones, the
purchase price of the saplings will be as per schedule

 
2.1.112.
 

 
 Alternatively, B2B will reserve the right to:
 
 
a)
enter into a third party supply contract to supply clones from mother stock
supplied by B2B.

 
 
b)
multiply Melia dubia clone through tissue culture and cuttings for export and
domestic distribution. Such decision will take into consideration the most cost
effective and manageable solution available to protect the interests and
objectives of CC.

 
2.1.12
B2B will be responsible for providing sufficient planting materials as per
Schedule I and CC agrees to pay B2B in Indian Rupees per clone and/or micro
propagated tissue culture plant as outlined in Schedule 2, subject to each
shipment being pre approved for delivery. Delay in supply by B2B and taking
delivery by CC is acceptable only for one month.

 

--------------------------------------------------------------------------------

[logo.jpg]
 
2.1.13
CC will be responsible for all shipping costs, handling, nursery requirements
and planting costs including pesticides, fertilizers, water and bore well
irrigation and any other associated costs for performing the trials and detailed
under schedule 1

 
2.1.14
B2B will be responsible for the production of cuttings from clonal varieties,
multiplication of micro propagated plants from tissue culture either directly
using their laboratory and/or subcontracting to qualified third parties.

 
 
a)
B2B will be notified sufficiently in advance of the production requirements for
which the plants are either cuttings from clones or propagated in the tissue
culture laboratory. Plants are supplied in India will be at the Greenhouse
hardening stage and shall be supplied in monthly instalments.

 
 
b)
B2B will notify CC of any a new superior clone which is not currently being used
for cuttings and/or tissue Culture propagation programs.

 
2.1.15
B2B will be responsible for loading of saplings onto suitable methods of
transportation either for local distribution of for export from the port of
Tuticorin or Chennai. Saplings for delivery oversees will be shipped in sealed
Cardboard boxes (net bags) and B2B will be responsible for all certification and
quarantine requirements associated with the country in which they will be
shipped.

 
2.1.16
The cost of the planting materials ordered by CC as per rates contained in
Schedule 1 and 2 shall be paid by CC to B2B as follows:

 
 
·
50%% of the cost along with the confirmed purchase order.

 
 
·
20%15% of the cost three months before the scheduled date of delivery

 
 
·
15% of the cost one month before the scheduled date of delivery

 
 
·
15% of the cost at the time of shipment of the plants.

 
2.1.17
B2B will assist with gaining clearance for the import and export of mother stock
and or strains of the biomass feedstock, including but not limited to quarantine
specifications or other statutory limitations associated with the import and
export of mother stock.

 

--------------------------------------------------------------------------------

[logo.jpg]
 
COMMERCIAL PLANTATIONS
 
2.1.18
CC will sub-lease 150 acres of land located in Komangalam, Tamilnadu at the
current cost of the lease agreement between B2B and the owners of the land. Such
sub-leasing agreement will be subject to B2B providing certain written
guarantees that the sub lease  (attached hereto as Appendix B) will be for a
minimum period of 10 years. B2B will be entitled A one time payment per acre
equal to the cost of borewell installations, drip irrigation and land
clearance,cost at the Komangalam site.

 
2.1.19
CC will be responsible for all cost associated with implantation of the
commercial scale plantation and logistics associated with transporting wood
chips from Komangalam to its gasification biomass power plant being installed at
its facility near Salem, Tamilnadu.

 
2.1.20
B2B, through its affiliated company, Enhanced Biofuel’s and Technologies Private
Limited will supply CC with “Jat in the Box”, I hectare Jatropha kits containing
seeds from EBTi’s elite hybrid strain of Jatropha at a gate price all inclusive
of $150.00 per box. Each box will be branded with the Clenergen Logo and
represent that the inputs were supplied Enhanced Biofuels and Technologies
Limited.

 
2.1.21
B2B will be entitled to a commission on a case by case basis for land parcels
suitable for cultivation of either Melia dubia, Beema Bamboo or Paulownia,
including the requirement for 400 acres in Salem, Tamilnadu.

 
2.1.22
 
FINANCIAL CONSIDERATION
 
2.1.23
It is hereby acknowledged that CC shall issue  750,000 common shares of
Clenergen Corporation, (OTC: BB) to B2B and trading under the ticker symbol
`CRGE’for Compensation for Services

 
B2B will be entitled to a commission on a case by case basis for land parcels
suitable for cultivation of either Melia dubia, Beema Bamboo or Paulownia
 
2.1.24
It is agreed that for time dedicated directly by Dr Arumugam for the projects as
outlined herein will be charged at a rate of US $250 per day for work performed
in India and US $350 per day for work performed anywhere else in the world. In
addition to compensation for time incurred, Dr Arumugam will be entitled to a
bonus of 200,000 common shares of Clenergen Corporation stock, upon the
completion of the trials. up?)

 

--------------------------------------------------------------------------------

[logo.jpg]
 
2.1.25
CC and B2B will enter into a separate agreement with regards to their business
relationship associated with offset projects originating in India.

 
2.1.26
It is acknowledged that B2B has various relationships with prominent scientists,
including a Scientific Board of Advisors. Subject to pre-approval of B2B, CC
will be permitted to publicly present the B2B Scientific Board of Advisors to
investors and other third parties.

 
ARTICLE 3: CONFIDENTIALITY
Both parties have signed a Binding Non Disclosure/Confidentiality Agreement as
of October 6th, 2009 and have agreed to adhere to the terms and conditions of
this Agreement.
 
ARTICLE 4: TERMINATION
 
Either Party may terminate the Agreement at any time by providing not less than
sixty (60) calendar day’s prior written notice.  Termination will not eliminate
either party’s obligations to protect the IP, honour the confidentiality clause
and to fulfil any financial obligations already incurred by implementation of
this agreement.
 
ARTICLE 5: JURISDICTION
 
This Agreement will be governed by the Laws of India. The Courts of India will
have exclusive jurisdiction arising out of or in connection with this Agreement
 
This Agreement shall not be assignable without the prior written consent of B2B
and CC.
 
This Agreement is hereby entered into this the June 2nd 2010.
 

--------------------------------------------------------------------------------

[logo.jpg]
 
Signed:
 
/s/Mark LM Quinn
Mark LM Quinn, Chief Executive Officer
Clenergen Corporation
 
Signed:
 
/s/ Dr. Ganapathy Arumugam
Dr. Ganapathy Arumugam, Director
Biomass2Biopower(QA)Limited
Enhanced Biofuels and Technologies Private Limited


SCHEDULE 1
 
SCOPE OF WORK
 
The scope of work will include but not be limited to the following deliverables:


 
1.
Set up and conduct the following trials in :

 
 
·
India (Valliyur, Tamilnadu)

 
 
·
Philippines (Romblon Island)

 
 
·
Ghana (Aflam Plains, Ashanti region)

 
 
·
Ghana (Bole, Northern Region)

 
 
·
Guyana (Georgia Caribbean International Limited)

 
 
·
Tanzania (site to be determined) :

 

--------------------------------------------------------------------------------

[logo.jpg]
 
2.
Each trial will consist of the following:

 
 
·
25 acre spacing trials using mother stock of Melia dubia provided by B2B in
planting density of 1700 per acre.

 
 
·
25 acre spacing trials using mother stock of Melia dubia provided by B2B in
planting density of 1000 per acre.

 
3.
A total of three hundred (300) acres of trials will be planted in the six (6)
regions as listed under point 1. CC will be responsible for all logistics and
delivery associated with the supply of Melia dubia saplings supplied by B2B. All
incremental nurseries, transportation and handling costs associated with Melia
Dubia will be at the cost of CC.

 
4.
It is the intent that all trials will be completed by December 31st 2010.

 
SCHEDULE 2
 
PRICING
 
SCHEDULE 2
 
PRICING
 
Pricing per Sapling supplied by B2B either directly or through an approved third
parties as designated by B2B.
 
For Domestic:
 
Tissue Culture Melia dubia plants:
     
Polybag plants
:
USD 0.63 per plant, Ex-Coimbatore, Tamilnadu
     
Clone Melia dubia plants:
     
Polybag plants
:
USD 0.63 per plant, Ex-Coimbatore, Tamilnadu

 
 

--------------------------------------------------------------------------------

[logo.jpg]
 
For Export:
     
Tissue Culture Melia Dubia plants:
     
Net pot stage plants
:
USD 0.38/per plant, Ex-Coimbatore, Tamilnadu
     
Clone Melia Dubia plants:
         
Net pot stage plants
:
USD 0.38/per plant, Ex-Coimbatore, Tamilnadu
     
Bioprime and Bioprevent
 
Nursery
     
Bioprime
:
 USD 13.13/1000 plant, Ex-Coimbatore, Tamilnadu
     
Bioprevent
:
USD 1.9 /1000 plant, Ex-Coimbatore, Tamilnadu
     
Commercial Plantation
     
Bioprime
:
USD 52.5/1000 plant, Ex-Coimbatore, Tamilnadu
     
Bioprevent
:
USD 18.75/1000 plant, Ex-Coimbatore, Tamilnadu

The Export price is inclusive of preparation of clones and tissue culture plants
as per the quarantine requirement of the importing country and growing it in
soil free media as per the phyto regulation, packing in cardboard box, arranging
quarantine inspection as per the import permit of the importing country and
obtaining certificates such as, certificate of origin,  WLRO certificate, CITES
certificate and clearing and forwarding, including freight cost by international
carrier, additional charges for quick custom clearance and security clearance
without cooling period in India as perishable shipment.
 

--------------------------------------------------------------------------------

[logo.jpg]
 
APPENDIX A
 
SUB LEASE AGREEMENT
NGO colony, Coimbature (12 acres) and Karumbuthottam, Coimbature (8 acres)
 
APPENDIX B
SUB LEASE AGREEMENT
150 acres of land located in Komangalam, Tamilnadu
 

--------------------------------------------------------------------------------


 